Citation Nr: 0924887	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed spine 
disorder as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which-in pertinent part, denied 
the claim.

The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  
The undersigned held the record of the hearing open for 60 
days for submission of additional evidence, to include a 
nexus opinion.  No additional evidence was received.


FINDING OF FACT

The probative medical evidence of record shows no diagnosis 
of a low back disorder.


CONCLUSION OF LAW

There is no diagnosed underlying low back disorder associated 
with the Veteran's claimed low back pain.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's failure to 
provide the Veteran notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the Veteran's testimony at the 
hearing that he is in receipt of benefits administered by the 
Social Security Administration, and that he deemed his VA 
examination to be inadequate.  In light of the state of the 
evidence, as set forth below, the Board does not deem a 
remand as indicated.  Thus, while the Veteran may not have 
received full notice prior to the initial decision, after 
notice was provided, he was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Thus, the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The probative evidence of record only shows Wallin element 2: 
service connection is in effect for post-operative residuals 
for a left knee injury.  As set forth below, the Veteran's 
case fails.  Because the other two Wallin elements are not 
shown by the evidence of record.

The Veteran noted at his March 2009 hearing that one leg is 
shorter than the other, which causes him to limp when he 
walks.  He asserted at the hearing that his examination was 
inadequate, in that the VA examiner determined he did not 
walk with a limp based solely on his walking the width of the 
examination room-a distance of perhaps 8 feet.

The December 2005 examination report notes the examiner did 
not even examine the Veteran's back, as the report notes the 
RO requested only a nexus opinion and not an examination of 
the back.  Given the usual state of affairs, the Board would 
remand for another examination, especially in this case where 
the claimant is also in receipt of Social Security 
Administration benefits.  In this case, however, the 
available record shows that Social Security benefits were 
awarded due to lower extremity deep venous thrombosis.  The 
real deficiency in this case, however, is the absence of a 
diagnosed entity to service connect.

The Veteran's claim for secondary service connection only 
asserted that he has a problem with his spine.  His medical 
records document back pain.  Indeed, the only symptomatology 
noted in his records is low back pain.  A private January 
1996 entry notes his presentation with low back pain after he 
fell on ice.  The spine x-rays were interpreted as showing no 
fracture or bony abnormality.  Private work-related records 
of October 1997 note the Veteran's physical therapy for low 
back pain with radiation into the lower extremity.  It was 
further noted the pain was connected with his employment as a 
truck driver.  No mention is made of involvement of his 
service-connected left knee, and no diagnosed back disorder 
is noted.  Finally, a December 2005 VA x-ray examination 
report notes lumbosacral x-rays were interpreted as normal.

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  "[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, even 
assuming arguendo the Veteran's service-connected left knee 
disorder aggravates his back pain, pain-standing alone, is 
not subject to service connection.  There must be an 
underlying diagnosed low back disorder associated with the 
pain.

In light of the fact that there is no probative evidence 
whatsoever of an underlying spine disorder which might be the 
etiology for the Veteran's back pain, a remand for an 
examination and nexus opinion would serve no useful purpose.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.310.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a claimed spine 
disorder as secondary to a service-connected left knee 
disorder is denied.

	

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


